Title: From John Adams to George Washington, 19 February 1799
From: Adams, John
To: Washington, George



Dear Sir
Phyladelphia Feb. 19. 1799

Although I received the Honor of your Letter of the first of this month in its Season, I determined to postpone my Answer to it, till I had deliberated, on it, and the Letter from Barlow inclosed in it, as well as a multitude of other Letters and Documents official and unofficial, which relate to the Same Subject, and determined what Part to act.
I Yesterday determined to nominate Mr. Murray to be Minister Plenipotentiary to the French Republic. This I ventured to do upon the Strength of a Letter from Talleyrand himself giving declarations in the Name of Government that any Minister Plenitentiary from the United States shall be received according to the Condition at the close of my Message to Congress of the 21 of June last. As there may be some Reserves for Chicane, however, Murray is not to remove from his station at the Hague untill he shall have received formal assurances that he shall be received and treated in Character
Barlows Letter, had I assure you very little Weight in determining me to this measure. I shall make few Observations on it. But in my opinion it is not often that We meet with a Composition which betrays so many and so unequivocal Symptoms of blackness of heart. The Wretch has destroyed his own Character to such a degree, that I think it would be derogatory to yours, to give any answer at all to his Letter. Tom Paine is not a more worthless fellow. The infamous Threat, which he has debased himself to transmit to his Country, to intimidate you and your Country, that certain Conduct “will be followed by War, and that it will be a War of the most terrible and vindictive Kind” ought to be answered by a Mohawk. If I had an Indian Chief that I could converse with freely I would ask him what answer he would give to such a Gasconade? I fancy He would answer that he would if they began their Cruelties, cutt up every frenchman joint by joint, roast him by a slow fire, pinch of his flesh with hot Pincers &c &c &c— I blush to think that such Ideas Should be started in this Age.
Tranquility upon just and honourable terms are is undoubtedly the Ardent desire of the Friends of this Country: and I wish the babyish and womanly blubbering for Peace may not necessitate the Conclusion of a Peace Treaty that will not be just nor very honourable. I dont intend however that they shall.— There is not much sincerity in the Cant about Peace—Those who snivell for it now were hot for War against Britain a few Months ago: and would be now if they saw a Chance.—In Elective Governments Peace or War, are alike embraced by Parties when they think they can employ either for Electioneering Purposes. With great Respect and Regard to /you and your good Lady, and Yet Miss Custis / I have the honor to be, sir, your most / obedient servant
John Adams